DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a trench gate structure formed in the substrate (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example, in FIG. 1, the applicant shows the trench gate structure on top of the substrate 11, not in the substrate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 1, the applicant states “a trench gate structure formed in the substrate”; however, it appears (see, for example, FIG. 1) that the trench gate structure is not formed in the substrate 11.  Appropriate clarification and/or correction are required.
In lines 9-10 of claim 1, the applicant states “the polysilicon gate, the auxiliary polysilicon layer, and the source region are respectively led out from the contacts”; however, the term “led out” is unclear and not known what defines a structure as being “led out from the contacts.”  Appropriate clarification and/or correction are required. 
In claim 4, the applicant states “wherein in the trench gate structure, the bottom of the trench to 1/4 to 1/2 of the trench depth is fully filled with polysilicon gate”; however, based on the wording, it is completely clear what the applicant is actually stating.  For example, it appears the applicant is stating the trench gate structure is ¼ to ½ full with polysilicon gate; however, in FIG. 1, the applicant shows the trench gate structure with a polysilicon gate 13 but it is unclear whether the applicant is stating the distance from the bottom of the trench gate structure, etc.  Appropriate clarification and/or correction are required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claim(s) 1 thru 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al. US 2006/0214222 A1 in view of Maruoka US 2002/0060339 A1.  Challa discloses (see, for example, FIG. 10) a trench gate device 1000 comprising a substrate n++, super junction structure, trench gate structure 1002, interlevel dielectric, gate dielectric layer 1008, polysilicon gate, and source region n+, contacts S/G.  Challa does not disclose a polysilicon gate at the inner side of the gate dielectric layer, an intermediate dielectric layer at the inner side of the polysilicon gate, and an auxiliary polysilicon layer at the inner side of the intermediate dielectric layer.  However, Maruoka discloses (see, for example, Fig. 5) a trench gate device comprising a gate dielectric layer 45, polysilicon gate 46, intermediate dielectric layer 53, and auxiliary polysilicon layer 54.  It would have been obvious to one of ordinary skill in the art to have a polysilicon gate at the inner side of the gate dielectric layer, an intermediate dielectric layer at the inner side of the polysilicon gate, and an auxiliary polysilicon layer at the inner side of the intermediate dielectric layer in order to narrow the gate electrode, and therefore flow a large amount of current.
	Regarding claim 2, see, for example, FIG. 10 wherein Challa discloses a well region p.
	Regarding claim 3, see, for example, FIG. 10 wherein Challa discloses a superjunction structure comprising a region 1006 and well region p.
Regarding claim 4, see, for example, Fig. 5 wherein Maruoka discloses the bottom of the trench being filled ¼ to ½ of the trench of the polysilicon gate 46.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the bottom of the trench to 1/4 to 1/2 of the trench depth being fully filled with polysilicon gate in order to narrow the gate electrode using the multiple polysilicon layers, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).   Also see the 112 rejection above.
 
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
June 25, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815